UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6185


LA BARBRA LAVELL JONES,

                Plaintiff - Appellant,

          v.

U.S.    PROBATION OFFICE; JAMIE PEASE, Probation Officer;
LATOYA MOBLEY, Probation Officer; SUSAN NEWTON, Probation
Officer; VALENCIA   ROBERTS, Public Defender; BROOKE BABER,
Probation Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:12-cv-00008-JRS)


Submitted:   July 18, 2013                    Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


La Barbra Lavell Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            La Barbra Lavell Jones appeals the district court’s

order dismissing her civil action without prejudice for failing

to follow the magistrate judge’s earlier order that she must

file a collection of fees form or risk dismissal under Fed. R.

Civ.   P.   41(b).      We     have      reviewed   the   record   and    find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         Jones v. United States Prob. Office, No.

3:12-cv-00008-JRS (E.D. Va. Jan. 15, 2013).                     We dispense with

oral   argument      because      the    facts   and   legal    contentions      are

adequately    presented      in    the    materials    before    this    court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                           2